DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 are pending; claim 3 is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al., US 2009/0208751 A1, in view of Ino US 2017/0183435 A1.
As to claim 1, Green teaches mesoporous carbon black Vulcan XC72, see e.g. figure 5b [0106] [0031] title abstract, which is a mesoporous carbon support for supporting platinum noble metal, see [0093], for use in as a fuel cell catalyst carbon support, see [0019] [0088] [0094] [0095]. Green further teaches pore size distributions for carbon black Vulcan XC 72 in FIG. 5B, reproduced below. Figure 5B teaches a pore diameter of about 20 to 50 angstroms, which is 2 to 5 nm, and a corresponding pore volume over the claimed range of 2 to 5 nm being about 1.1 to 15.8 cm3/g, which is 1.1 to 15.8 mL/g, 3/g which is slightly below the claimed range of 2.1 to 2.4 cm3/g, see also [0080].


    PNG
    media_image1.png
    327
    349
    media_image1.png
    Greyscale

Figures 5A and 5B, [0031] [0071], of Green teach that the pore volume distributions for carbon black are increased in the claimed range as a result of the steam etching procedure of Green at a particular temperature for and for a given amount of time (i.e. 950 °C for 360 minutes); one of ordinary skill in the art can determine the optimum pore volume of the carbon support through routine experimentation and testing by varying the conditions of the steam etching procedure. The reporting of the pore volume of Green is a cumulative dV/dLog(D) pore volume analyzed using the BJH surface area as well understood by those of skill in the art, see also axis in figure 5B above.

	Green does not teach a water-repellent material with which the noble-metal-supported catalyst is modified or an amount of the water-repellent material is 3% by weight to 7% by weight with respect to a total weight of the mesoporous carbon and the water-repellent material. Green does not teach the noble metal consists of a platinum cobalt alloy and an amount of the noble metal is 0.03 to 0.3 mg/cm2 of electrode.
Ino teaches formation of electrode catalyst layers for fuel cells, see e.g. [0196]-[0199], and development of ionomers and water repellent materials for fuel cell electrodes, see e.g. [0017], [0117]-[0120] and [0131]. Ino further teaches that the addition of PTFE in the electrode from 0.01 to 10% by mass improves water repellency, see e.g. [0131]; this PTFE water repellant material is in the electrode in a range that overlaps the claimed range of 3 to 7% by weight. Ino further teaches that catalysts promote the oxidation reaction of hydrogen and the reduction reaction of oxygen, see [0111] and are selected from Pt and Co alloys, see [0111], which teaches the platinum cobalt alloy. Ino further teaches that the amount of the catalyst metal carried relative to the electrode area is more preferably 0.01 to 5 mg/cm2, see [0129], which teaches a range that is broader than the claimed range. See MPEP 2144.05 regarding Obviousness of Ranges.
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the water-repellent material with which the noble-metal-supported catalyst is modified or an amount of the water-repellent material is 3% by weight to 7% by weight with respect to a total weight of the mesoporous carbon and the water-repellent material and a noble metal catalyst that consists of a platinum cobalt alloy in an amount of the noble metal is 0.03 to 0.3 mg/cm2 of electrode of Ino for that 
As to claim 3, the claim recites the preparation conditions of a heat treatment that is use to make the fuel cell electrode catalyst. Green teaches the oxidation (i.e. burning) parameters are at temperatures optionally is from about 700 °C. to about 1400 °C, see [0058]. This range teaches a range that is just outside the claimed range of a burning temperature of 1500 °C or higher and lower than 2100 °C. Green however teaches that at [0057] The conditions employed in the fluidized bed reactor that are effective to form a carbon black product having a second BET nitrogen surface area greater than the first BET nitrogen surface area will vary depending on factors such as the physical properties of the carbon black starting material and that at [0058] Another important parameter in controlling the rate and degree of oxidization in the fluidized bed reactor is the temperature of the fluidized bed. Generally, the greater the bed temperature, the faster the rate of oxidation will be; therefore, from these teaching of Green, one of ordinary skill in the art can readily appreciate that the temperature can be adjusted to be greater than 1400 °C to achieve a product with a surface area at a faster rate by adjusting to 1500 °C. See MPEP 2144.05 regarding Obviousness of Ranges.
	Additionally, The prior art teaches the fuel cell electrode catalyst of claim 1. Claim 3 is directed to a preparation of making the mesoporous carbon with heat treatment conditions, in accordance with MPEP 2113 the claim is treated as product claim even though it is defined by the method in which it is made.  Unless the process of making fuel cell electrode catalyst imparts a particular property not recognized in the prior art, the prior art teaches the product as claimed. Applicant has not shown how the variance in the heat treatment conditions would result in a patentably distinct product.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al., US 2009/0208751 A1 in view of Ino US 2017/0183435 A1 as applied to claim 1 above, and further view of Hong US 2007/0184334 A1.
As to claim 2, Green does not teach the mesoporous carbon is coated with the water-repellent material at a thickness of 1 nm or less.
With regards to the thickness of 1 nm or less, the instant as-filed specification recites that the mesoporous carbon of the noble-metal-supported catalyst is uniformly coated with the water-repellent material as a thin layer having a thickness of, for example, 1 nm or less (calculated value), see [0033] [0041], and that Examples of the water-repellent material include PTFE, see [0034], and that water-repellent material is dispersed in solvent, see [0040], in the process forming the electrode. Claim 1 and the instant speciation also indicate that a desired amount of water-repellant material is from 3 to 7 wt%, see e.g. claim 1.
Hong teaches a water repellent material on a conductive catalyst material, see e.g. abstract figure 1a [0030] [0032] [0033] [0069], and examples of the catalyst being alloys of platinum and cobalt, see [0027]. Examples of the binder of the water repellant material include polyvinylidenefluoride, see e.g. [0046]. Hong further teaches the water repellent material is 5 parts by weight (i.e. 5 wt%) in example 1, conductive catalyst material, see table 1 and [0052]-[0060], which is a point within the claimed range of an amount of the water-repellent material is 3% by weight to 7% by -weight with respect to a total weight as it relates to claim 1 and the instant specification as discussed above. Hong further teaches that the water repellent material is completely dissolved in a first solvent (for example, hydrofluoropolyester) to prepare a first solution, see [0034], that is used to create the electrode catalyst, see e.g. [0053]. Hong further teaches the electrode made in Example 1 has superior I-V characteristics especially in a high current density region due to the improved diffusion of gas reactants 
Hong teaches materials of the water-repellant material being PTFE that are substantially the same as the claimed invention as well as solvents, dispersions, and electrode catalyst fabrication steps that are substantially the same as a the claimed coating of the water-repellant material, as disclosed in the instant specification, and as discussed above. Therefore, one of ordinary skill in the art would expect that the electrode catalyst of Hong, that is produced with the PTFE is dissolved in solution and applied to the noble-metal supported catalyst as taught above would result in a substantially identical product coating as claimed where the coating of the water-repellant material of the mesoporous carbon would have a thickness of 1 nm or less. See MPEP 2144.05. See MPEP Section 2112.01.
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the mesoporous carbon is coated with the water-repellent material at a thickness of 1 nm or less of Hong for that of Green because Hong teaches the electrode where the water repellent material is 5 parts by weight has superior I-V characteristics especially in a high current density region due to the improved diffusion of gas reactants obtained by controlling the electrolyte distribution, which is possible due to the coating layer formed of the water repellent material on the catalyst layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/384,551 in view of Ino US 2017/0183435 A1.
Claims 1 and 3 of the copending application directed toward an anode catalyst for fuel cells recites a pore volume of the carbon support (1.1 to 8.4 mL/g in claim 1 and 2.2 to 2.8 mL/g in claim 3) 
The instant application requires a noble metal catalyst that consists of platinum and cobalt alloy and an amount of the noble metal is 0.03 to 0.3 mg/cm2 of electrode where the copending application claims 1 and 2 requires a catalyst containing platinum or platinum alloy. With regards to cobalt and the aerial loading in an amount of the noble metal is 0.03 to 0.3 mg/cm2, Ino teaches that catalysts promote the oxidation reaction of hydrogen and the reduction reaction of oxygen, see [0111] and are selected from Pt and Co alloys, see [0111], which teaches the platinum cobalt alloy and that the amount of the catalyst metal carried relative to the electrode area is more preferably 0.01 to 5 mg/cm2, see [0129], which teaches a range that is broader than the claimed range. See MPEP 2144.05 regarding Obviousness of Ranges.
With regards to an amount of the water-repellent material is 3% by weight to 7% by weight with respect to a total weight of the mesoporous carbon and the water-repellent material, Ino teaches formation of electrode catalyst layers for fuel cells, see e.g. [0196]-[0199], and development of ionomers and water repellent materials for fuel cell electrodes, see e.g. [0017], [0117]-[0120] and [0131], Ino further teaches that the addition of PTFE in the electrode from 0.01 to 10% by mass improves water repellency, see e.g. [0131]; this PTFE water repellant material is in the electrode in a 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the water-repellent material with which the noble-metal-supported catalyst is modified or an amount of the water-repellent material is 3% by weight to 7% by weight with respect to a total weight of the mesoporous carbon and the water-repellent material and a noble metal catalyst that consists of a platinum cobalt alloy in an amount of the noble metal is 0.03 to 0.3 mg/cm2 of electrode of Ino because Ino teaches the addition of PTFE in the electrode from 0.01 to 10% by mass improves water repellency and that the catalysts of platinum and cobalt alloy promote the oxidation reaction of hydrogen and the reduction reaction of oxygen that are needed for the operation of a fuel cell electrode catalyst.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the water-repellant material of Ino, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
At pages 5-6, remarks are presented toward the criticality of PTFE amounts as comparted to the prior art; the applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	The remarks directed toward the double patenting rejection of claim 1 is not persuasive for the reasons presented above as argued by the applicant.
The applicant’s arguments, directed toward the new claim 3, are addressed within the prior art rejection presented in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PHILIP A. STUCKEY/Examiner, Art Unit 1723